       Case 1:20-cv-00480-GTS-TWD Document 1 Filed 04/28/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

 United States of America,

                               Plaintiff,

                v.                                   Civil Action No.: 1:20-CV-0480 (GTS/TWD)

  $6,680 in U.S. Currency,

                               Defendant.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                   NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance and proceeds traceable to such an exchange, in violation of 21

U.S.C. § 841.

                                            THE PARTIES

       1.       Plaintiff is the United States of America.

       2.       The defendant currency – $6,680 – is in the custody of the United States.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
       Case 1:20-cv-00480-GTS-TWD Document 1 Filed 04/28/20 Page 2 of 5



       4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

       6.      Charlas Brock has spent much of the past two decades on and off parole. He

absconded from parole in September 2018, after which a warrant issued for his arrest. In June

2019, a second arrest warrant issued for Brock involving a burglary in the City of Rensselaer.

       7.      In December 2019, a Rensselaer police officer observed a vehicle driving without

displaying proper plates. The officer stopped the vehicle and, after the driver provided a false name

and date of birth, the officer eventually learned that the driver was Brock. The officer placed Brock

under arrest pursuant to the outstanding warrants.

       8.      The officer then searched the vehicle and located the following items inside of a

lunch box: four grams of cocaine, two grams of heroin, a bottle of liquid heroin, a small amount

of crack cocaine, and 10 plastic bags containing heroin that appeared packaged for resale. Also in

the vehicle was the defendant currency, some inside of the lunch box, some wrapped in rubber

bands, and some concealed inside of a cigarette box.

       9.      Brock admitted that the drugs and money were his. He provided no explanation for

how he obtained the money, other than to state that he was a laborer.

       10.     The Drug Enforcement Administration seized the defendant currency. Brock

subsequently filed an administrative claim in which he swore, under penalty of perjury, that he

earned the defendant currency from “contracting for Silver Fox Enterprises, build-greensips.com,

[and] The Estate of Fred Shapiro.”
       Case 1:20-cv-00480-GTS-TWD Document 1 Filed 04/28/20 Page 3 of 5



        11.     Fred Shapiro owned Silver Fox Salvage, located at 20 Learned Street, Albany, New

York, until his death in October 2013. Silver Fox Salvage closed in April 2019.

        12.     At the time of his arrest, Brock stated that he lived at 20 Learned Street. That

building is a warehouse with no residential units. Notably, in 2019, that building was also the focus

of a joint state-federal investigation into narcotics sales.

        13.     Brock plead guilty in Rensselaer County Court to Criminal Possession of a

Controlled Substance in the Fourth Degree, in connection with the traffic stop described above.

He was sentenced principally to 2½ years imprisonment.

                                           CONCLUSION

        14.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant currency constitute money furnished or intended to be furnished by a person in exchange

for a controlled substance in violation of the Controlled Substances Act or proceeds traceable to

such an exchange.

        WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

        (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

        (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

        (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and
     Case 1:20-cv-00480-GTS-TWD Document 1 Filed 04/28/20 Page 4 of 5



     (4)     Award such other and further relief to the United States as it deems proper and just.


Dated: April 28, 2020                          GRANT C. JAQUITH
                                               United States Attorney


                                       By:     /s/ Adam J. Katz
                                               Adam J. Katz
                                               Assistant United States Attorney
                                               Bar Roll No. 515310
Case 1:20-cv-00480-GTS-TWD Document 1 Filed 04/28/20 Page 5 of 5




  28th




                          28th




                                 Notary Public, State of New York
                                         No: 01FE6053483
                                  Qualified in Rensselaer County
                                 Commission Expires: Jan. 8, 2023
                             Case 1:20-cv-00480-GTS-TWD Document 1-1 Filed 04/28/20 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $6,680 in U.S. Currency
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Renssealer
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   04/28/2020                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT            Waived                      APPLYING IFP                                       JUDGE      GTS                  MAG. JUDGE                  TWD

                                                                                        Case No.: 1:20-CV-0480
